Citation Nr: 1228778	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-46 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD), cognitive disorder not otherwise specified (NOS), and psychotic disorder NOS.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to July 1981.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO awarded the Veteran service connection for PTSD, cognitive disorder NOS and psychotic disorder NOS, and assigned one 30 percent disability rating for his total mental health disability picture, effective July 17, 2009.  The Veteran disagreed with the RO's assigned initial rating, and perfected an appeal as to this issue.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail below, the issue of entitlement to TDIU has been raised by medical evidence of record, specifically by the Veteran's psychologist, L.G, in a July 2009 report.  See the July 7, 2009 report of L.G. [indicating that the severity of the Veteran's PTSD symptoms render him "permanently and totally disabled and unemployable"].  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the raised TDIU claim as an issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal at this time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

VA examination

In the above-referenced July 2009 report, the Veteran's private psychologist, L.G., diagnosed the Veteran with severe chronic PTSD, noting symptoms that "have interfered significantly in his personal, social and professional life."  L.G. indicated that the Veteran's hypervigilance and hyperarousal "have interfered with his productivity at work," and he has "difficulty maintaining the levels of memory and concentration necessary to learn new skills."   L.G. assigned a Global Assessment of Functioning (GAF) score of 39, noting that the Veteran is "totally and permanently disabled and unemployable."  See the July 7, 2009 report of L.G.

Later that same year, in December 2009, the Veteran underwent a mental health examination at the VA.  In contrast with L.G.'s findings noted above, the December 2009 VA examiner diagnosed the Veteran with PTSD, cognitive disorder and psychotic disorder, and assigned GAF score of 55 based on "moderate" symptoms.  Indeed, the VA examiner highlighted the Veteran's own report that he has "the ability to work full time for years without any interference of functioning."  The VA examiner's report specifies that the Veteran works full time moving boxes at a warehouse, and that he had not lost time at work during the twelve month period prior to the examination.  See the December 2009 VA examiner's report, pages 10 and 11.     

Since this December 2009 VA examination, the Veteran has submitted additional medical evidence from psychologist L.G., dated in April 2010, who upon examination of the Veteran determined that his PTSD is "severe," and that the Veteran is isolated, still sleeps poorly, sweats more at night, wakes up and feels as if he was "wrestling with something," checks doors, and has problems getting along with co-workers.  Again, L.G. indicated that the Veteran is "totally and permanently disabled," and assigned a GAF score of 39.  See the August 1, 2011 report of L.G.

Although L.G. has twice found the Veteran "totally and permanently disabled" at times both prior to and subsequent to the December 2009 VA examination, she has failed to adequately explain how she came to this determination, especially in light of evidence of record demonstrating that the Veteran is still employed.  Moreover, in her more recent April 2010 report, L.G. also identified other nonservice-connected physical problems the Veteran had been having with painful foot surgery and blurry vision.  It is unclear from her analysis whether her conclusion that the Veteran is "totally and permanently disabled" took such physical symptomatology into account.
Despite these inadequacies, the Board recognizes that L.G.'s April 2010 report at the very least suggests that the Veteran's mental health symptoms may have worsened in severity since his last VA examination.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board believes that a medical examination assessing the current severity of the Veteran's service-connected mental health disabilities, and their effect on the Veteran's employability, if any, is necessary to adequately decide this claim. 

TDIU adjudication

As detailed above, the Veteran's psychologist, L.G. concluded in July 2009 that the Veteran's PTSD symptomatology rendered him "totally and permanently disabled and unemployable."  See the July 7, 2009 report of L.G.

The Board finds that, based on this statement, the issue of TDIU has been reasonably raised by the record.  As noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, on remand the RO should incorporate consideration of whether the Veteran is entitled to a TDIU award in its readjudication of the Veteran's claim for a higher initial disability rating for service-connected PTSD, cognitive disorder and psychotic disorder. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should send the Veteran a notice letter informing him of the criteria necessary to establish TDIU, and requesting that he identify any additional medical treatment he has received for his service-connected mental health disabilities [i.e. PTSD, cognitive disorder NOS and psychotic disorder NOS].  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO should then schedule the Veteran for a VA examination to determine the current severity of his service-connected mental health disabilities.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected disabilities [i.e. PTSD, cognitive disorder NOS and psychotic disorder NOS], and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

The examiner should also provide an opinion as to whether the Veteran's service-connected mental health disabilities render him unable to obtain or retain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the record and adjudicate the Veteran's claims. If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


